DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to amendment

This office action is in response to applicant’s amendment filed on May 07, 2022 in response to PTO office action mailed on March 03, 2022.  Amendment has been entered.

Claims 1, 11 and 16 have been amended.  Claim 6-10 have been cancelled.  As a result, claims 1-5 and 11-20 are pending. 

Applicant’s argument and amendment to the claims with respect to the rejection of claims 1-5 and 11-20 under 35 U.S.C. 101 has been fully considered.  As a result, the rejection has been withdrawn.

Allowable Subject Matter
Claims 1-5 and 11-20 are allowed. 



Reason for Allowance

The following is an Examiner’s statement of reason for allowance:
The prior art of record, alone or in combination, fails to reach or suggest the claimed limitations as recited in the independent claims 1, 11 and 16.
In particular, the closest cited prior art, the combination of Matthews et al. (US 9,929,970 B1) with Ramos et al. (US 2019/0164443 A1) fails to teach the claimed limitations as recited in the May 07, 2022 Applicant’s amendment.  Therefore, the 35 U.S.C. 103 rejection of claims 1-5 and 11-20 has been withdrawn.  Thus, claims 1-5 and 11-20 are allowed. 
	Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statements of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from 
the examiner should be directed to DINKU GEBRESENBET whose telephone 
number is 571-270-1636.  The examiner can normally be reached between 8am-
5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashish Thomas can be reached at 571-272-0631. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197(toll-free).
/DINKU W GEBRESENBET/Primary Examiner, Art Unit 2164